             Case 5:16-cr-00519-LHK Document 370 Filed 08/04/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA

                                        CRIMINAL MINUTES

 Date: August 4, 2021            Time: 1:34 PM – 1:40 PM;           Judge: LUCY H. KOH
                                 2:01 PM – 2:03 PM;
                                 2:11 PM – 3:34 PM
                                 (1 hour, 31 minutes)

 Case No.: 16-cr-00519-          Case Name: UNITED STATES v. Johnny Ray Wolfenbarger (P)(C:N)
 LHK-1

Attorney for Plaintiff: Marissa Harris and Maia Perez
Attorney for Defendant: Severa Keith and Graham Archer

  Deputy Clerk: Kassandra Dibble                         Court Reporter: Irene Rodriguez
  Interpreter: None requested                            Probation Officer: N/A

                                            PROCEEDINGS

Jury Selection Conference held. Defendant was present and out of custody.

After consulting with the parties, the Court excused certain prospective jurors for hardship, cause, or
both hardship and cause. See Order Excusing Jurors, ECF No. 368.

Further Jury Selection Conference SET for Thursday, August 5, 2021 at 1:00 pm. The Conference will
be held in-person in Courtroom 8 on the 4th Floor of the San Jose Courthouse.

The Court previously made excludable time findings through the trial date of August 6, 2021. See ECF
No. 319.




                                                     1
